Order entered July 25, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00816-CV

                              IN RE ROBERT GARZA, Relator

                Original Proceeding from the 469th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 469-50355-2013

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE